         Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 1 of 27



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



CALIFORNIA ASSOCIATION OF PRIVATE
POSTSECONDARY SCHOOLS,

2520 Venture Oaks Way #170
Sacramento, CA 95833                                   Civil Action No. 17-999 (RDM)

                        Plaintiff,

v.

BETSY DEVOS, in her official capacity as
Secretary of the Department of Education,

Office of the Secretary
400 Maryland Avenue, SW
Washington, D.C. 20202, and

THE DEPARTMENT OF EDUCATION,

400 Maryland Avenue, SW
Washington, D.C. 20202

                        Defendants.


                         AMENDED COMPLAINT AND PRAYER
                            FOR DECLARATORY RELIEF

       Plaintiff California Association of Private Postsecondary Schools (“CAPPS”), for its

amended complaint against Defendants, the Honorable Betsy DeVos, Secretary of the

Department of Education (“Secretary”), and the Department of Education (the “Department”)

alleges, by and through its attorneys, as follows:

                                       INTRODUCTION

1.     This is an action under the Administrative Procedure Act, 5 U.S.C. §§ 553, 701-706

       (“APA”) challenging regulations promulgated by the Department on November 1, 2016,
      Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 2 of 27



     as well as supplemental regulations promulgated on January 19, 2017. See 81 Fed. Reg.

     75,926 (Nov. 1, 2016) (“Final Rule” or “Borrower Defense Regulations”); 82 Fed. Reg.

     6253 (Jan. 19, 2017) (“Borrower Defense Procedures”). The Department stated that the

     Final Rule was adopted pursuant to Title IV of the Higher Education Act of 1965

     (“HEA”), 20 U.S.C. § 1070 et seq., which governs federal financial aid for postsecondary

     education. The regulations exceed the Department’s authority under the HEA and

     conflict with the Federal Arbitration Act (“FAA”), and are arbitrary and capricious under

     the APA.

2.   Plaintiff CAPPS is a non-profit association of California private postsecondary schools.

     CAPPS has a membership of around 150 institutions, including proprietary (i.e., for-

     profit) and non-profit schools, most of whom are eligible for Title IV funding. Nearly all

     CAPPS schools offer curriculum-driven educational programs designed to prepare

     students for occupations that are necessary to a thriving economy. For example, CAPPS

     schools train future nurses, ultrasound technicians, emergency medical technicians,

     electricians, and individuals in numerous other occupations. Neither the local nor the

     national economy would function without workers in these fields.

3.   Most CAPPS member schools are smaller institutions, averaging less than 400 students

     and one or two locations. Moreover, CAPPS members serve many students who are non-

     traditional, including students who did not attend college immediately after graduating

     from high school, part-time students, students with full-time jobs, students who are

     financially independent, students who have dependents, and students who have earned a

     GED. Students at CAPPS schools are also more likely to be low-income, older, and

     minorities than are students at public or non-profit colleges and universities.



                                               2
      Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 3 of 27



4.   The Final Rule threatens the existence of many CAPPS member institutions. The

     increased costs and the dramatically escalated threat of meritless claims and litigation,

     both before the Department and in court, will be crippling for many schools. The lack of

     procedural safeguards and clear standards throughout the Final Rule severely exacerbates

     these problems.

5.   The Borrower Defense Regulations are likely to shutter many vocational schools without

     any reasonable justification and will needlessly leave many non-traditional students with

     few or no educational options. A wide range of industries across America will suffer

     when their supply of qualified employees slows to a trickle.

6.   Many traditional liberal arts schools will suffer as well. The Final Rule exposes all

     schools to massive new liability, and likely will be particularly harmful to schools serving

     low-income and minority students. As a result, a wide and disparate group of citizens

     and institutions, including many historically black colleges and universities (“HBCUs”),

     have expressed concern about the unwarranted cost and burdens of the new rules.

7.   CAPPS supports thoughtful, appropriate regulation of the postsecondary education

     sector. CAPPS works with its schools to foster a strong culture of compliance. CAPPS

     also supports providing relief to students who have been victims of fraud, as the Final

     Rule purportedly aims to do. But the Final Rule is not a lawful, common-sense, well-

     considered, reasoned regulatory intervention. It goes far beyond aiding students who

     have been the victims of fraud and threatens massive, unnecessary, harmful, and severe

     consequences. The Final Rule is a sprawling mass of thinly studied new requirements

     that, by the Department’s own estimates, will cost schools almost one billion dollars per

     year. The ten-year impact on the public fisc is estimated at $14.9 billion dollars. It is



                                               3
       Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 4 of 27



      necessary and important that regulations with such a profound fiscal impact be justified

      and supported by reasoned decision-making. This Rule was not.

8.    The Final Rule creates a seismic shift in higher education regulation without legal basis

      or reasonable justification. With no statutory authorization and in conflict with the strong

      federal policy favoring arbitration, the Department prohibits institutions from including

      arbitration provisions or class action waivers in their agreements with students

      (“Arbitration and Class Action Provisions”). The Department prohibits these clauses in

      contracts despite the fact that Congress and the United States Supreme Court have

      repeatedly emphasized the benefits of arbitration and of class action waivers, embodied

      in the FAA. In addition to banning these provisions in future agreements, the Department

      forbids schools from enforcing their existing contracts regarding arbitration and class

      actions.

9.    The Final Rule harms institutions and their students, without legal authority and without a

      sound or adequate justification. The Arbitration and Class Action Provisions promise

      to be extremely costly, especially to proprietary and career-oriented schools and other

      schools that serve underrepresented groups. With the Arbitration and Class Action

      Provisions in effect, many schools serving non-traditional students, particularly small

      schools, may be forced to shut down due to the crushing burden of the regulations’ cost,

      which are imposed without accompanying public benefit.

10.   These unfortunate outcomes are the product of a rushed and flawed rulemaking process.

      The Secretary gave students, lenders, schools, and others only 45 days to comment on

      this massive regulatory project. Still, over 10,000 comments were filed. The Department

      then purportedly read, considered, and responded to each material comment in its final



                                               4
       Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 5 of 27



      draft in less than six weeks. After that, the Department sent the final version of its rule to

      the Office of Management and Budget (“OMB”) for review. The OMB review process

      generally takes 90 days. This review was complete in a little over 30 days, despite the

      regulations’ $14.9 billion price tag.

11.   The Department’s rush was aimed at finalizing the rule before November 1, 2016, which

      was one week before the presidential election and the last possible date under the

      applicable statute for promulgating rules that will go into effect the next fiscal year. The

      hurried timetable is evident in the sloppy drafting of the Final Rule.

12.   The regulatory provisions published in the Federal Register lack any statutory basis and

      demonstrate an absence of reasoned decision-making.

13.   The Arbitration and Class Action Provisions are unlawful for several reasons. First, the

      Department’s actions expressly conflict with Congress’s pro-arbitration policy embodied

      in the FAA. The Rule exceeds the statutory authority conferred by the HEA, which does

      not authorize the Department’s sweeping changes to contracts between schools and

      students.

14.   Second, the Department’s massive rewrite of current regulations suffers from a lack of

      reasoned decision-making and is arbitrary and capricious under the APA. The

      Department’s Arbitration and Class Action Provisions are arbitrary and capricious for

      numerous reasons, including, but not limited to, a lack of reasoned discussion of the

      benefits of arbitration; significant reliance on a study completed by a different agency

      unrelated to the federal student loan market; and contradictions in the Department’s

      reasoning in the preamble itself.




                                                5
       Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 6 of 27



15.   The Court should vacate the challenged regulations and, if necessary, remand this matter

      to the agency for further, more careful consideration.

                                          PARTIES

16.   Plaintiff CAPPS is a voluntary, non-profit association of California private postsecondary

      schools. Its principal place of business is located in Sacramento, CA. CAPPS has a

      membership of approximately 150 institutions, including proprietary and non-profit

      schools. Most of CAPPS’s member schools are smaller institutions, averaging less than

      400 students. The vast majority of CAPPS schools are accredited and participate in

      financial aid programs under Title IV of the HEA. 20 U.S.C. §§ 1070-1099d. They thus

      will be subject to the Final Rule. CAPPS schools will face additional regulatory burdens

      and compliance costs as a result of the new regulations, and those costs are already

      accruing. These injuries are directly traceable to the Final Rule. The injuries would be

      remedied by a favorable judgment vacating the regulations. The interests CAPPS seeks

      to protect are germane to its purpose of promoting reasonable policy and regulation in the

      postsecondary education sector, and the claims asserted and relief requested do not

      require the participation of individual members. CAPPS is also injured in its

      administrative capacity because it will have to alter its own compliance and training

      programs in light of these novel and unlawful regulations, which will cost the

      organization substantial time and money.

17.   Defendant Betsy DeVos is the Secretary of Education. She is sued in her official

      capacity. The Secretary’s official address is 400 Maryland Avenue, SW, Washington,

      D.C. 20202. The Secretary, in her official capacity, is responsible for the Department’s

      promulgation of the Final Rule.



                                               6
       Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 7 of 27



18.   Defendant Department of Education is an agency of the United States. As such, it is

      subject to the APA. See 5 U.S.C. § 551(1). The Department is located at 400 Maryland

      Avenue, SW, Washington, D.C. 20202.

                                JURISDICTION AND VENUE

19.   This action arises under the Administrative Procedure Act, 5 U.S.C. §§ 553, 701-06.

      Jurisdiction lies in this Court pursuant to 28 U.S.C. § 1331.

20.   Venue is proper in this Court under 28 U.S.C. § 1391(e) because this is an action against

      officers and agencies of the United States; because Defendant Department of Education

      resides in this judicial district; because Defendant Secretary DeVos performs her official

      duties in this judicial district; and because a substantial part of the events or omissions

      giving rise to this action occurred in this judicial district.

                                 FACTUAL ALLEGATIONS

I.    CAPPS AND PRIVATE SECTOR SCHOOLS

21.   CAPPS is the only California state association that represents the full and diverse range

      of private postsecondary schools in California. CAPPS has a membership of

      approximately 150 institutions, which includes proprietary and non-profit institutions.

      CAPPS schools offer a wide range of degrees, from certificates, to associates degrees,

      masters degrees, and professional degrees.

22.   CAPPS schools prepare workers for many occupations that are necessary to a thriving

      economy. CAPPS schools train future nurses, dialysis technicians, ultrasound

      technicians, home health aides, emergency medical technicians, information technology

      specialists, hardware and software experts, cyber-security specialists, HVAC and

      refrigeration technicians, heavy equipment specialists, electricians, paralegals, chefs, line

      cooks, cosmetologists, and even gunsmiths. Some CAPPS members specialize in

                                                  7
       Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 8 of 27



      training injured workers to reenter the workforce, and others partner with workforce

      training organizations to educate their participants in labor-demand occupations.

23.   The economy would not function adequately without workers in these fields. Local

      hospitals, labs, repair companies, and restaurants depend on a reliable stream of well-

      trained workers. So do consumers. Many elderly patients, for example, would suffer if

      home health aides or dialysis technicians were in short supply. Registered nurses, whom

      many CAPPS schools train, are among the most in-demand workers in the national

      economy. Without private schools supplying much-needed workers in these trades,

      industry would suffer. Private sector schools supply approximately half of all technically

      trained workers entering the workforce each year.

24.   Many CAPPS schools are also small, family-owned businesses. These small businesses

      offer upward mobility for their owners as well as their students. These small schools,

      often labeled “technical colleges,” differ from traditional higher education institutions in

      that they do not offer broad-based liberal arts degrees. Instead, they offer degrees and

      certificates based on specific occupational skillsets that often require state or national

      licensing. These educational institutions are closely connected to employers, and their

      presence ensures that businesses can recruit well-trained staff and remain competitive.

      These occupational degrees and certificates allow consumers and companies to benefit

      from employees who are skilled in the latest techniques and tools of their craft.

25.   CAPPS is dedicated to protecting the interests of all of its members, including smaller

      institutions. Proprietary institutions are among the most intensely regulated entities in

      California and nationally. The California legislature has imposed dozens of legal

      requirements that apply only to proprietary schools. The California state regulatory



                                                8
       Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 9 of 27



      agency that oversees proprietary schools has also imposed multiple onerous regulations

      implementing proprietary-school-only legislation. There are also scores of statewide

      boards, bureaus, and commissions that oversee the licensing of practitioners and approval

      of programs concerning various occupations offered by CAPPS institutions. In addition,

      federal oversight of these schools has been increasing rapidly.

26.   On information and belief, the fiscal burden that the Final Rule imposes will pose a

      serious threat to the viability of some CAPPS schools.

27.   The harm to students would be particularly acute if schools begin to close in large

      numbers as a result of the unlawful and detrimental new regulations.

28.   Most CAPPS members are proprietary institutions, which serve a student population that

      has a high percentage of low-income and minority individuals who otherwise are not well

      served by traditional institutions. For example, proprietary schools’ students are more

      likely to receive Pell grants, which provide financial aid exclusively for low-income

      borrowers. See Comments of CAPPS, ED-2015-OPE-0103, Attach. 1, Declaration of

      Jonathan Guryan, Ph.D., ¶ 14 (Aug. 1, 2016). Students at proprietary schools are also

      likely to be the first in their family to graduate from college. Id. In addition, in 2011-12,

      26 percent of students at proprietary schools were African-American, compared to only

      15 percent at public schools and 14 percent at private non-profit schools. Id. ¶ 10. “The

      fraction of students who were Hispanic at for-profit schools was 19 percent, similar to the

      17 percent at public schools, but greater than the 10 percent at private not-for-profit

      schools.” Id. Students at proprietary schools are also more likely to be single parents,

      financially independent, and over the age of 25.




                                                9
      Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 10 of 27



29.   These students are often drawn to proprietary schools based on the schools’ flexible

      schedules and focused instruction. Many proprietary schools offer classes on evenings

      and weekends, or even online. Those programs are also tailored toward specific, in-

      demand occupations. Since proprietary school students are likely to be financially

      independent – and many are single parents – this flexibility and responsiveness to the

      market is important.

30.   Proprietary schools have established a record of successful efforts to help those students,

      whom other schools might label “at risk,” actually graduate. As the former president of

      Northwestern University has noted, “The graduation rates of some for-profit institutions

      are well above 50% – as high or higher than those of many four-year public colleges, let

      alone community colleges and nonselective public and private colleges (which often have

      rates below 50%),” even given their non-traditional student populations. Henry Bienen,

      In Defense of For-Profit Colleges, Wall St. J. (July 24, 2010),

      http://www.wsj.com/articles/SB10001424052748703724104575378933954267308.

31.   As the Department itself acknowledged, “there are many proprietary career schools and

      colleges that play a vital role in the country’s higher education system.” 81 Fed. Reg. at

      75,934.

32.   In light of the new regulations, many non-traditional students may be unable to access

      postsecondary education. This will negatively affect both the diversity of schools and the

      diversity of the American workforce.

II.   STATUTORY FRAMEWORK

33.   Title IV of the HEA was enacted “to assist in making available the benefits of

      postsecondary education to” students who otherwise could not afford the cost of a degree



                                              10
      Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 11 of 27



      or certificate. 20 U.S.C. § 1070(a). Title IV programs are administered by the

      Department.

34.   The vast majority of postsecondary students – over two million each year – depend on

      Title IV funds to achieve their educational goals. Around 83 percent of full-time, first-

      time undergraduate students rely on Title IV financial aid to help pay for their degrees.

      Nat’l Ctr. For Educ. Statistics, Digest of Education Statistics, Table 331.20 (Dec. 2016),

      https://nces.ed.gov/programs/digest/d15/tables/dt15_331.20.asp (outlining financial aid

      statistics for 2013-14 school year). The average student receives over $7,000 in federal

      loans each year. Id. Title IV programs include many of the most familiar loan and grant

      programs: the Direct Loan Program, Federal Perkins Loans, and Pell Grants, among

      others.

35.   Congress already strictly regulates the provision and use of Title IV funds, including

      eligibility for participation in Title IV programs. For example, to receive Title IV funds,

      a school must be “legally authorized within [a] State to provide a program of education

      beyond secondary education.” 20 U.S.C. § 1001(a)(2). Institutions must also be

      “accredited by a nationally recognized accrediting agency or association” to receive those

      funds. Id. § 1001(a)(5). Through these requirements, Congress has already ensured that

      Title IV funds will flow only to legitimate, degree- or certificate-granting institutions.

36.   Congress also provided the Department with specific, carefully cabined tools to ensure

      compliance with Title IV.

37.   For example, Section 487 of the HEA allows the Secretary to take action against an

      institution upon “determination, after reasonable notice and opportunity for a hearing,

      that an eligible institution has engaged in substantial misrepresentation of the nature of its



                                               11
      Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 12 of 27



      educational program, its financial charges, or the employability of its graduates.” Id.

      § 1094(c)(3)(A). When that happens, there are two specified remedies: the Secretary

      may “suspend or terminate” an institution’s “eligibility status” for Title IV loans or the

      Secretary may “impose a civil penalty upon such institution of not to exceed $25,000 for

      each violation.” Id. § 1094(c)(3)(A)–(B). When “determining the amount of such

      penalty,” the Secretary must consider “the appropriateness of the penalty to the size of

      the institution of higher education subject to the determination, and the gravity of the

      violation, failure, or misrepresentation.” Id. § 1094(c)(3)(B)(ii). Congress thus provided

      specific, delineated penalties that may be imposed based on a substantial

      misrepresentation.

38.   In addition, Congress provided that “the Secretary shall specify in regulations which acts

      or omissions of an institution of higher education a borrower may assert as a defense to

      repayment of a loan made under” Title IV. Id. § 1087e(h) (emphasis added). This

      provides a “defense” for students who should not be liable in repayment proceedings.

39.   Prior to the promulgation of the Final Rule, the Department interpreted this language as

      providing for defenses to be used in collection proceedings: “In any proceeding to collect

      on a Direct Loan, the borrower may assert as a defense against repayment, any act or

      omission of the school attended by the student that would give rise to a cause of action

      against the school under applicable State law.” 34 C.F.R. § 685.206(c)(1).

40.   Congress also imposed certain bookkeeping duties on institutions receiving Title IV

      funds. These duties are written into the school’s Title IV program participation

      agreement with the Department. Those agreements outline the basic expectations for

      Title IV participants, and they, too, are governed by statute. For example, under the



                                               12
      Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 13 of 27



      HEA, an institution must agree to “provide a statement that certifies the eligibility of any

      student to receive a loan.” 20 U.S.C. § 1087d(a)(1)(C). The institution must also “set

      forth a schedule for disbursement of the proceeds of the loan in installments.” Id.

      § 1087d(a)(1)(D). And the school must “provide assurances that [it] will comply with

      requirements established by the Secretary relating to student loan information,” id.

      § 1087d(a)(2), and may “not charge any fees of any kind, however described, to student

      or parent borrowers for origination activities.” Id. § 1087d(a)(5). As part of requiring

      institutions to adhere to these ministerial duties, the Secretary may “include such . . .

      provisions as the Secretary determines are necessary to protect the interests of the United

      States and to promote the purposes of” the Direct Loan Program in program agreements.

      Id. § 1087d(a)(6). Congress thus ensured that loan disbursement and information

      collection would proceed in an orderly manner.

41.   Over the years, Congress has also created several specific loan forgiveness programs for

      student borrowers who have provided public service. For example, Section 455(m)(1)

      allows the Department to “cancel the balance of interest and principal due” for borrowers

      who have dedicated their lives to public service and paid their loans for ten years. Id.

      § 1087e(m). The Higher Education Opportunity Act added a similar provision for service

      in areas of national need. See Pub. L. No. 110-315, § 430, 122 Stat. 3078, 3236-42

      (2008).

42.   Congress also set a cap on the total amount of loans an individual student can take out.

      See, e.g., 34 C.F.R. § 685.203. But schools are not permitted to limit the amount students

      borrow from Title IV to, for example, cover only the cost of tuition. See Dep’t of Educ.,

      2016-2017 Federal Student Aid Handbook 3–90 (2016) (A “school may not have a policy



                                                13
      Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 14 of 27



      of limiting Direct Loan borrowing on an across-the-board or categorical basis. For

      example, you may not have a policy of limiting borrowing to the amount needed to cover

      the school charges, or not allowing otherwise eligible students to receive the ‘additional’

      Direct Unsubsidized Loan amounts that are available under the annual loan limits.”).

43.   Congress also included detailed provisions requiring schools receiving Title IV funds to

      be financially responsible. Section 498(c)(1) of the Act provides that “[t]he Secretary

      shall determine whether an institution has the financial responsibility required,” based on

      whether it is able to provide the services it claims to offer, provide the administrative

      resources necessary to comply with the Act, and meet all of its financial obligations. 20

      U.S.C. § 1099c(c)(1).

44.   The Act further provides that “[t]he Secretary shall take into account an institution’s total

      financial circumstances in making a determination of its ability to meet the standards” for

      financial responsibility required under the Act. Id. § 1099c(c)(2). An institution may be

      required to provide “satisfactory evidence of its financial responsibility” if it “fails to

      meet criteria prescribed by the Secretary regarding ratios that demonstrate financial

      responsibility.” Id. Such evidence may consist of, inter alia, a letter of credit, id.

      § 1099c(c)(3)(A), or a showing that it “has met standards of financial responsibility,

      prescribed by the Secretary by regulation, that indicate a level of financial strength not

      less than those required” by the ratio-based criteria, id. § 1099c(c)(3)(C). The Act

      specifically provides that the Secretary’s determinations under these provisions “shall be

      based on an audited and certified financial statement of the institution,” and that the

      criteria “shall take into account any differences in generally accepted accounting




                                                14
       Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 15 of 27



       principles, and the financial statements required thereunder, that are applicable to for-

       profit, public, and nonprofit institutions.” Id. § 1099c(c)(2), (5).

45.    In other words, Congress tasked the Department with ensuring financial responsibility

       based on an institution’s total financial circumstances, an assessment that involves audits,

       accounting, and ratio-based criteria. And Congress mandated that institutions have an

       opportunity to demonstrate their financial responsibility based on the institution’s overall

       financial health before a school is deemed financially deficient. See id. § 1099c(c)(2)–

       (3).

46.    In its detailed provisions outlining the administration of federal loans, the HEA does not

       address arbitration agreements or class action waivers.

III.   THE DEPARTMENT’S RUSH TO REGULATE

47.    Despite the broad scope and enormous financial impact of the Final Rule, the

       Department’s rushed rulemaking procedure crammed multiple, unrelated provisions into

       a single rule and left little time for public input or departmental revisions. The result is

       an understudied, overbroad rule based on very little data or concrete evidence.

48.    Section 492 of the HEA requires the Secretary to obtain public involvement in the

       development of proposed regulations affecting Title IV programs. 20 U.S.C. § 1098a.

49.    After obtaining public input, the Secretary must subject the proposed regulations to a

       negotiated rulemaking process, collaborating with stakeholders to draft consensus rules.

       Id.

50.    In accordance with the statute, the Department attempted to reach consensus with a

       negotiating committee representing various stakeholders as to new borrower defense,

       financial responsibility, anti-arbitration and class-action waiver, and loan repayment

       disclosure regulations. Of the 16 groups ultimately represented on the negotiating
                                                 15
      Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 16 of 27



      committee, only one group – consisting of two individuals – represented the interests of

      proprietary schools, large and small.

51.   Arbitration provisions and class-action waivers were not included in the original notice as

      topics for negotiated rulemaking. Rather, the Department decided to jam those topics

      into the agenda once negotiated rulemaking had already commenced, without adding

      additional experts on the topic to the negotiating committee.

52.   After failing to reach consensus in March 2016, the Department set about finalizing its

      preferred regulations. Less than three months after disbanding the negotiating

      committee, the Department released a draft of its proposed regulations. The publicly

      released draft was 530 pages long. The Notice of Proposed Rulemaking (“NPRM”)

      consumed 93 pages of the Federal Register when it was officially published on June 16,

      2016. The Department announced that it planned to finalize the rules by November 1,

      2016, slightly over four months later.

53.   Despite the broad scope of its regulatory effort and the tremendous impact it was

      expected to have on the public and private fisc, the Department provided commenters

      with a mere 45 days to respond to its proposed rules. By contrast, Executive Order 12866

      contemplates a standard 60-day period for commenting on significant rules. See

      Executive Order 12866, 58 Fed. Reg. 51,735 (Oct. 4, 1993). This rule is classified as

      “significant,” and has a far more expansive and costly impact than many “significant”

      rules.

54.   Even in the face of this tight deadline, over 10,000 schools, students, legislators, and

      public officials commented on the proposed rule by August 1, 2016.




                                               16
      Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 17 of 27



55.   Schools, legislators, public interest groups, and others offered a broad range of criticisms.

      Historically black colleges and universities, including Spelman College, noted that the

      cumulative impact of the Department’s Financial Responsibility Provisions could cause

      an enormous and unjustified negative financial impact on HBCUs and other under-

      resourced institutions that nevertheless provide quality educational opportunities. See

      Comments of Spelman College, ED-2015-OPE-0103 (July 28, 2016). Then-

      Representative Tom Price and Senator Mike Enzi – chairmen of the House and Senate

      Budget Committees – wrote to the Secretary to express concern over the expense of the

      proposed rule. See Letter from Rep. Tom Price, M.D., Chairman, House Budget Comm.,

      & Sen. Mike Enzi, Chairman, Senate Budget Comm., to John B. King, Jr., Secretary,

      U.S. Dep’t of Educ. (July 14, 2016). They noted that the “broad scope” of the proposed

      rule “could increase tuition (by increasing schools’ legal liability), bankrupt proprietary

      schools, and potentially close down many nonprofit colleges, thus limiting higher

      education options for students.” Id. at 2. They commented that “under the proposed rule,

      even an unintentional misrepresentation or omission of information in a school catalogue

      could result in the Secretary certifying a claim for a group of thousands of borrowers.”

      Id. Groups representing both non-profit and proprietary schools echoed those concerns.

      See, e.g., Comments of Career Education Colleges and Universities, ED-2015-OPE-0103

      (Aug. 1, 2016); Comments of American Council on Education et al., ED-2015-OPE-0103

      (Aug. 1, 2016). The Attorneys General of Arizona, Colorado, Michigan, Oklahoma, and

      Texas also took issue with “triggers” that would penalize schools whenever the state or

      federal government brings a lawsuit or administrative action against them. See

      Comments of Attorneys General of Arizona, Colorado, Michigan, Oklahoma, and Texas,



                                               17
      Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 18 of 27



      ED-2015-OPE-0103 (Aug. 1, 2016). The Attorney General of Iowa also raised concerns

      about the “chilling effect” the triggers would have on potential settlements between

      institutions and state or federal oversight agencies. See Comments of the Attorney

      General of Iowa, ED-2015-OPE-0103 (Aug. 1, 2016).

56.   Despite these numerous comments, which the Department is obligated to review and

      consider when drafting its final rule, the Department sent a final draft to the OMB less

      than six weeks after the close of the comment period.

57.   Ordinarily, a thorough review by OMB consumes 90 days. See Exec. Order No. 12866,

      58 Fed. Reg. 190 (Oct. 4, 1993). Yet OMB purportedly completed its review of the

      regulations – which are expected to have a $14.9 billion dollar impact on the public fisc

      over the next ten years – in less than half the usual period (44 days).

58.   The Final Rule was published in the Federal Register on November 1, 2016. It did not

      include a description of the process to which schools were entitled before being held

      liable for borrower defense claims, which was only fully explained in a subsequent

      regulation issued on January 19, 2017.

59.   Under Section 482(c) of the HEA, final regulations must be published by November 1 in

      order to be effective by July 1 of the following year. See 20 U.S.C. § 1089. The

      Department barreled through the rulemaking process to meet this deadline and to finalize

      the regulations before the end of the previous administration.

60.   This practice, known as “midnight regulation,” has been criticized by scholars and

      administrations alike as creating sloppy, under-analyzed, and legally problematic

      regulations.




                                               18
      Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 19 of 27



61.   The rushed rulemaking process is especially troubling in light of the scope and expense

      of the Final Rule, as well as the profound impact it will have on schools and students.

IV.   CHALLENGED REGULATIONS

62.   In the Final Rule, the Department instituted major changes to its existing rules. Under

      the Final Rule, institutions that participate in the Direct Loan Program are prohibited

      from entering into a predispute agreement to arbitrate claims that could form the basis of

      a borrower defense. 81 Fed. Reg. at 76,066; 34 C.F.R. § 685.300(f). Those same

      institutions are prohibited from obtaining agreement that a borrower waive his or her

      right to initiate or participate in a class action lawsuit regarding such claims. 81 Fed. Reg.

      at 76,067; 34 C.F.R. § 685.300(e).

63.   Additionally, the Final Rule bars institutions from enforcing existing arbitration

      provisions or class action waivers in their agreements with students to the extent those

      agreements would govern borrower defense-type claims. 81 Fed. Reg. at 76,067; 34

      C.F.R. §§ 685.300(e)(3)(ii), 685.300(f)(3)(ii). Schools must either notify borrowers of

      this change or amend their agreements. 81 Fed. Reg. at 76,067; 34 C.F.R.

      §§ 685.300(e)(3)(ii), 685.300(f)(3)(ii).

64.   Institutions are required to notify current students that arbitration provisions will not be

      enforced no later than the date on which they provide exit counseling or the date on

      which the school files its initial response to a demand for arbitration or service of a

      complaint from a student who has not already been sent a notice or amendment. 81 Fed.

      Reg. at 76,067; 34 C.F.R. §§ 685.300(e)(3)(iii), 685.300(f)(3)(iii).

THE CHALLENGED REGULATIONS EXCEED THE DEPARTMENT’S AUTHORITY
        AND VIOLATE THE ADMINISTRATIVE PROCEDURE ACT.

65.   The Arbitration and Class Action Provisions suffer from fatal legal flaws.


                                                 19
      Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 20 of 27



I.    The Arbitration and Class Action Provisions Exceed the Department’s Authority
      Under the HEA and Violates the FAA.

66.   The Department purports to find authority for the arbitration and class action waiver

      provisions in Section 454(a)(6) of the HEA, a catch-all provision codified at 20 U.S.C.

      § 1087d(a)(6). This catch-all provision allows the Department to impose ministerial

      accounting or bookkeeping requirements similar to those found in Section 454(a)

      subsections (1)-(5). It does not empower the Department to impose novel and disruptive

      regulations that govern the substance of contracts between schools and their students.

67.   Moreover, the arbitration and class action prohibitions conflict with Congress’s pro-

      arbitration policy embodied in the FAA. The FAA provides that arbitration agreements

      in contracts are enforceable. However, the Final Rule seeks to retroactively invalidate

      arbitration clauses in thousands of contracts and prohibit mandatory arbitration clauses in

      thousands of prospective contracts.

68.   Congress has not explicitly afforded the Department authority to abrogate arbitration

      provisions. When Congress intends to give an agency the authority to abrogate

      arbitration provisions, it has done so clearly and unambiguously. For example, the

      Consumer Financial Protection Bureau (“CFPB”) was given explicit authority by

      Congress to study the issue of mandatory arbitration and then to promulgate a rule

      regarding mandatory arbitration, if the CFPB believed such a rule to be necessary after

      completing the study. Without such explicit authorization, the FAA prohibits an agency

      from altering arbitration agreements.

69.   The Department contends that it is not invalidating arbitration or class action provisions

      in existing contracts. Rather, it is simply preventing institutions from enforcing those




                                               20
      Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 21 of 27



      provisions. That is a distinction without a difference. The FAA prohibits either course of

      action.

II.   The Arbitration and Class Action Provisions Are Arbitrary and Capricious Under
      the APA.

70.   The Arbitration and Class Action Provisions are arbitrary and capricious. The

      Department failed to consider important factors raised by commenters and did not

      establish a reasonable connection between the facts found and the choice made.

71.   First, the Department failed to adequately weigh or discuss the benefits of individual

      arbitration. As discussed in the congressional record compiled to support the FAA and in

      Supreme Court case law interpreting the FAA, the benefits of arbitration can be

      substantial to all parties involved. See 9 U.S.C. § 2. Arbitration provides a prompt, fair,

      and efficient method of dispute resolution for private individuals as well as educational

      institutions.

72.   The Department itself has recognized the value and efficiency of arbitration elsewhere,

      requiring an institution to “agree[] to submit any dispute involving the final denial,

      withdrawal, or termination of accreditation to initial arbitration before initiating any other

      legal action.” 34 C.F.R. §§ 600.4(c), 600.5(d). The Department’s failure to consider the

      benefits of arbitration – which are demonstrated by the Department’s own rules –

      highlights its unreasoned rush to promulgate these regulations, without consideration of

      all the relevant factors or costs.

73.   The Department also failed to adequately consider the serious drawbacks of class actions

      for students. It is well-documented that class actions are often an ineffective means of

      obtaining relief for consumers. Cases are often drawn-out and unsuccessful, and counsel

      is frequently compensated handsomely for small pay-outs to consumers. In addition, in a

                                               21
      Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 22 of 27



      class action, plaintiffs must meet a high class certification burden, which often prevents

      plaintiffs from obtaining relief.

74.   In support of its determination, the Department relies on a CFPB study. But that study is

      unrelated to the federal loan market and inapplicable to the student loan context. The

      CFPB study on consumer financial products and arbitration agreements concerned six

      financial products including credit cards, checking accounts, general purpose reloadable

      prepaid cards, payday loans, private student loans, and mobile wireless contracts

      governing third-party billing services. See 81 Fed. Reg. at 32,840. Federal student loans

      pose far different risks to borrowers in a far different context, and the Department may

      not, consistent with the mandates of reasoned decision-making, simply cut and paste

      findings from an entirely separate legal and factual setting, made by a separate agency

      with an entirely distinct statutory charter and mission. Accordingly, the CFPB’s study is

      an obviously insufficient basis to sustain the arbitration and class action waiver

      provisions. In fact, the CFPB itself acknowledges the significant distinctions between

      Federal student loans, like the Direct Loan Program, and private student loans. See

      Consumer Financial Protection Bureau, What Are the Main Differences Between Federal

      Student Loans and Private Student Loans?, http://www.consumerfinance.gov/askcfpb/

      545/what-are-main-differences-between-federal-student-loans-and-private-student-

      loans.html (last visited May 10, 2017). The significant differences are not discussed in

      the preamble.

75.   Even if the CFPB study of consumer financial products were an adequate basis for

      determining the costs and benefits of arbitration in the federal loan context, the study

      itself suggested the possibility that arbitration agreements could benefit consumers by



                                               22
      Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 23 of 27



      reducing operating costs for companies and making their products more affordable. In

      other words, arbitration was not necessarily negative for consumers or students.

76.   The lack of consideration of the difference in context also violates the mandate of

      reasoned decision-making with regard to class action agreements. For example, voidable

      student loan debts may be much larger than the extra interest charged by a credit card

      company, and, accordingly, the calculus of costs and benefits of individual litigation is

      far different than in the contexts considered by the CFPB. Without specific study of

      federal student loans, the Department cannot meaningfully rely on the CFPB’s study to

      support its arbitration and class action waiver provisions.

77.   The Department’s reasoning regarding class action waivers is also contradictory on its

      face. The Department claims that class action provisions are vital to ensuring that

      borrowers can collectively hold institutions accountable. But as the Department

      acknowledged in the NPRM, “Federal and State rules impose requirements on class

      actions that may well prevent particular borrowers from bringing and successfully

      maintaining a class action.” 81 Fed. Reg. at 39,383; see also id. at 39,384 n. 62

      (discussing multiple cases involving borrowers dismissed based on the commonality

      issues that often bar borrowers from bringing class actions). If class action litigation is

      not available to most borrowers because their lawsuits do not meet the prerequisites for

      class certification, then it is not likely that a ban on class action waivers will increase the

      availability of class actions in any meaningful way. Moreover, the Department declines

      to discuss whether the availability of group borrower defenses eliminates the need for

      class actions brought in federal court.




                                                23
      Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 24 of 27



78.   The Department also failed to adequately explain which categories of claims can no

      longer be arbitrated. The Final Rule bars arbitration of disputes “with respect to any

      aspect of a borrower defense claim.” 34 C.F.R. § 685.300. But the Department clearly

      intends the Final Rule to cover claims that could be brought in court, not solely the

      Department’s borrower defense process. For example, schools are left to wonder whether

      lawsuits seeking repayment of tuition, not merely repayment of loans, are covered by this

      provision. Exactly which legal causes of action map onto the Department’s borrower

      defense provisions is unclear and unexplained, and it will arbitrarily and capriciously

      cause difficulties for schools.

79.   The Department additionally failed to properly consider the extent to which institutions

      have relied on the current regulatory framework. Here, institutions have relied on

      arbitration provisions and class action waivers, at least in part, in determining the cost of

      tuition, obtaining insurance, and otherwise ordering their affairs. Schools may also face

      unnecessary disputes with students who have already completed their studies, yet have

      gained newfound authority to bring wide-ranging claims and may create novel and

      unforeseen costs to their alma maters.

                                   COUNT ONE
          (Arbitration and Class Action Provisions: No Statutory Authority)

80.   CAPPS repeats, realleges, and incorporates the preceding paragraphs as though fully set

      forth herein.

81.   The Arbitration and Class Action Provisions are not authorized under the HEA, 20

      U.S.C. § 1001 et seq.

82.   The Arbitration and Class Action Provisions exceed the Department’s statutory

      jurisdiction and authority and do not comport with the terms of the HEA. Among other


                                               24
      Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 25 of 27



      things, the regulations do not relate to any specific authority conferred by the HEA;

      conflict with the FAA; and were not otherwise authorized by Congress.

83.   Accordingly, the Arbitration and Class Action Provisions are in excess of statutory

      authority, jurisdiction, and limitations, in violation of 5 U.S.C. § 706(2)(C), and are not in

      accordance with law, in violation of 5 U.S.C. § 706(2)(A).

                                    COUNT TWO
          (Arbitration and Class Action Provisions: Arbitrary and Capricious)

84.   CAPPS repeats, realleges, and incorporates the preceding paragraphs as though fully set

      forth herein.

85.   The Arbitration and Class Action Provisions are arbitrary and capricious. Among other

      things, the regulations fail to confront or acknowledge the benefits of individual

      arbitration; fail to show that class actions related to borrower defenses would be

      permissible, even absent class waivers; and fails to consider industry reliance on the

      terms of private contracts.

86.   Accordingly, the Arbitration and Class Action Provisions are arbitrary, capricious, an

      abuse of discretion, or otherwise not in accordance with law, in violation of 5 U.S.C.

      § 706(2)(A).

                                    PRAYER FOR RELIEF

87.   WHEREFORE, Plaintiff prays for an order and judgment:


             (i)      Declaring that the Arbitration and Class Action Provisions were

                      promulgated without statutory authority within the meaning of 5 U.S.C.

                      § 706(2)(C) and not in accordance with law within the meaning of 5

                      U.S.C. § 706(2)(A); and that the Arbitration and Class Action Provisions

                      are arbitrary and capricious within the meaning of 5 U.S.C. § 706(2)(A);

                                               25
       Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 26 of 27



             (ii)    Declaring that any action previously taken by Defendants pursuant to the

                     Arbitration and Class Action Provisions is null and void;

             (iii)   Vacating the Arbitration and Class Action Provisions;

             (iv)    Awarding Plaintiff its reasonable costs, including attorneys’ fees, incurred

                     in bringing this action; and

             (v)     Granting such other and further relief as this Court deems just and proper.



Dated: December 28, 2018                            Respectfully submitted,


                                                    /s/ Clifford M. Sloan
BORIS BERSHTEYN                                     CLIFFORD M. SLOAN, DC Bar No. 417339
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP            SYLVIA O. TSAKOS, DC Bar No. 888273394
4 Times Square                                      SKADDEN, ARPS, SLATE, MEAGHER & FLOM
New York, NY 10036                                  LLP
T: 212/735-3834                                     1440 New York Avenue, NW
                                                    Washington, DC 20005
GREGORY BAILEY                                      T: 202/371-7000
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP            F: 202/661-8340
155 N Upper Wacker Dr. #2700                        Email: cliff.sloan@skadden.com
Chicago, IL 60606
T: 312/407-0739
F: 312/407-8604

ROBERT L. SHAPIRO, DC Bar No. 415854
Duane Morris LLP
505 Ninth Street, NW
Washington, DC 20004
T: 202/776-7867
F: 202/330-5290


                                     Attorneys for CAPPS




                                              26
        Case 1:17-cv-00999-RDM Document 90 Filed 01/18/19 Page 27 of 27



                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Amended Complaint was filed electronically with the

Clerk of the Court on December 28, 2018 using the CM/EMF system, which will send

notification of such filing to all counsel of record.




                                                        /s/ Clifford M. Sloan
                                                        Clifford M. Sloan




                                                  27
